Pratt, J.,
(dissenting.) This case comes squarely under the statute forbidding resulting trusts. 1 Rev. St. p. 728, § 51. The plaintiff paid for the land, and directed it to be struck off, and that a deed be delivered to Mrs. Curtin. Such deed was delivered to and accepted by her, and she afterwards deeded the property to the defendant W. H. Curtin; the latter therefore became, and is now, the absolute owner of the premises. So far as appeared, the plaintiff had no interest in the property at the time of the purchase and sale, and Mrs. Curtin had never assumed to bid at the sale, or to take title as against the plaintiff. Whatever may be said of the morality of this transaction, it is clear in law that this action cannot be maintained. Neither of the defendants were guilty of any fraud in procuring the deed from the referee, nor does it appear that any agreement even was made for a reconveyance to the plaintiff. Judgment affirmed, but without costs.